DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al, application no. 2015/0271686, hereinafter known as Jha in view of Zhang et al, application no. 2016/0337991, hereinafter known as Zhang. 

As to claim 1, Jha discloses a method performed by a Radio Network Node, RNN, for providing improved robustness of a radio link between the RNN and a wireless device, wherein the RNN and the wireless device operate in a communications network (Jha, Figure 1 and 2, radio network with base station and wireless device (user equipment UE), wherein the method comprises: transmitting, towards the wireless device, a first transmission with a first transmission mode associated with a first level of coverage extension (Jha, [0024], sending transmission to UE at a first level that provides certain coverage area); transmitting, towards the wireless device, a second transmission using a second transmission mode associated with a second level of coverage extension, wherein the second level of coverage extension is higher than the first level of coverage extension (Jha, [0025], transmitting to second level that provides coverage to extended area).  Jha does not disclose that switching from first level of communication to second level of communication is based on RNN not having received message from wireless device however Zhang discloses determining  if the transmitted first transmission reached the wireless device within a first period of time by determining if a message is received from the wireless device in resources allocated in the transmitted first transmission (Zhang, figure 1, [0010]-[0012], terminal received configuration information, that is resources that the terminal uses to send messages to network; [0013]-[0017], plural configuration information for the terminal including power and number of attempts to communicate with network;  [0187]-[0199], Determine when the network has not received a particular levels of transmission, i.e. power and number of attempts, by determining the network has not received the message on the configured resources) and when the first period of time has elapsed and when the transmitted first transmission is determined to not have reached the wireless device within the first period of time (Zhang, [0187]-[0199], sending message to network with a level power and number of attempts until the network determines no message was received. A well-known technique in the art based on if the network receives a message within a particular number of attempts until timeout that indicates a failure in transmission). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jha to include the limitations of determining  if the transmitted first transmission reached the wireless device within a first period of time by determining if a message is received from the wireless device in resources allocated in the transmitted first transmission; and when the first period of time has elapsed and when the transmitted first transmission is determined to not have reached the wireless device within the first period of time  as taught by Zhang.  Use of incremental increase in coverage area with associated increase in transmission power increases the reach of the network, allows legacy devices to associate with the network and further reduces power consumption by only extending the coverage as needed. 
 
As to claim 2, Jha discloses wherein the first level of coverage extensions is a first coverage class associated with a first number of repetitions of the transmission and the second level of coverage extension is a second coverage class is associated with a second number of repetitions of the transmission, and wherein the second number of repetitions is larger than the first number of repetitions (Jha, [0024]-[0025], sending transmission to UE with first level that has first number of repetitions and second level with second number of repetitions).  

As to claim 3, Jha discloses wherein the transmitting of the first transmission with the first transmission mode further comprises: transmitting the first and second transmissions using an Extended Coverage Access Grant Channel, EC-AGCH, an Extended Coverage Packet Data Traffic Channel, EC-PDTCH, or an Extended Coverage Packet Access Control Channel, EC-PACCH (Jha, [0030]-[0033], network provides configuration to UE to operate with a level of service and provides further messages to update the communication metric to extend or change level of service). 

As to claim 4, Jha discloses broadcasting information relating to the first transmission mode and the second transmission mode (Jha, [0026], broadcast information for first and second transmission mode). 

As to claim 5,  Jha discloses when a second period of time has elapsed, transmitting, towards the wireless device, a third transmission using a third transmission mode associated with a third level of coverage extension, wherein the third level of coverage extension is higher than the second level of coverage extension (Jha, [0025], the method of provided transmission for extended coverage disclosed as “one or more additional” coverage areas). 

As to claims 6, Jha discloses a method performed by a wireless device for providing improved robustness of a radio link between a RNN and the wireless device, wherein the RNN and the wireless device operate in a communications network, wherein the method comprises (Jha, Figure 1 and 2, radio network with base station and wireless device (user equipment UE): determining if a received first transmission is decodable with a first transmission mode associated with a first level of coverage extension (Jha, [0024], sending transmission to UE at a first level that provides certain coverage area, ; when the received first transmission is not decodable with the first transmission mode associated with the first level of coverage extension; trying to decode a received second transmission with a second transmission mode associated with a second level of coverage extension, wherein the second level of coverage extension is higher than the first level of coverage extension (Jha, [0025], transmitting to second level that provides coverage to extended area; The network attempts send message with higher level of communication metrics that UE will receive and process; [0030]-[0033], process received messages at various levels as provided by the network and communicate with network accordingly); and when the second transmission is decoded, transmitting, to the RNN, in resources allocated in the second transmission (Jha, [0030]-[0033], Use received configuration and information to associate and communicate with the network at multiple levels adjusting the communication level as needed such as to extend coverage). Jha does not disclose however Zhang discloses when the received first transmission is not decodable with the first transmission mode associated with the first level of coverage extension within a first period of time (Zhang, [0187]-[0199], sending message to network with a level power and number of attempts until the network determines no message was received. A well-known technique in the art based on if the network receives a message within a particular number of attempts until timeout that indicates a failure in transmission). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Jha to include the limitations of when the received first transmission is not decodable with the first transmission mode associated with the first level of coverage extension within a first period of time as taught by Zhang.  Use of incremental increase in coverage area with associated increase in transmission power increases the reach of the network, allows legacy devices to associate with the network and further reduces power consumption by only extending the coverage as needed.

As to claim 7-10, the claims are rejected as applied to claims 2-5 respectively above by Jha in view of Zhang.

As to claims 11-15, the claims are rejected as applied to claims 1-5 respectively above by Jha in view of Zhang.

As to claims 16-20, the claims are rejected as applied to claims 1-5 respectively above by Jha in view of Zhang.

As to claim 21, the claim are rejected as applied to claim 1 above by Jha in view of Zhang

Response to Arguments

Applicant’s arguments rely on language solely recited in preamble recitations in claims 1, 6, 11 and 16.  When reading the preamble in the context of the entire claim, the recitation of either RNN in claims 1, 10 and 21 or user equipment claims 6 and 16 is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claims is not Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SHARMA whose telephone number is (571)270-7182.  The examiner can normally be reached on 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GAUTAM SHARMA/            Examiner, Art Unit 2467

/HASSAN A PHILLIPS/            Supervisory Patent Examiner, Art Unit 2467